United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Canton, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
C.B. Weiser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1939
Issued: January 30, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 18, 2006 appellant filed a timely appeal of the May 22, 2006 merit decision of
the Office of Workers’ Compensation Programs which affirmed the denial of her claim for an
employment-related emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On June 28, 2001 appellant, then a 36-year-old rural carrier and acting supervisor, filed a
claim for employment-related depression, stress and adjustment disorder, which reportedly arose

on or about January 26, 2001.1 She alleged that she had been subjected to racial and sexual
harassment in the workplace which affected her ability to perform her job duties.
In a September 7, 2001 statement, appellant claimed to have been subjected to “rude
comments” regarding her work relationship with station manager, Joseph S. Bradley. The
situation was particularly bad in June 2000 after Mr. Bradley requested her assistance on a
six-week project at another facility. Appellant indicated that supervisors occasionally
commented on the workroom floor that she must have been up to Mr. Bradley’s “belly button”
and wearing her “knee pads” to receive the six-week assignment.
While on assignment appellant became an acting supervisor (204B). In August 2001, a
letter carrier, Tara Jean Bradford, allegedly confronted appellant in the parking lot and
aggressively questioned her about why she was made a 204B. In September 2001, another
supervisor, Tim Purdue, was visiting appellant’s facility and apparently witnessed her greeting
Mr. Bradley’s brother. Mr. Purdue allegedly commented that “she’s got one Bradley brother
now she wants the other one.”
Appellant also indicated that Ms. Bradford, who had since become a 204B herself, was
very interested in her relationship with Mr. Bradley. Ms. Bradford often commented that
appellant seemed like a woman in love. She would also inquire about appellant’s personal life
and her marriage, which appellant found unnerving and inappropriate. Ms. Bradford also
reportedly said to appellant on more than one occasion that she believed appellant was receiving
special treatment. Appellant explained that it got to a point where Ms. Bradford just became
rude and she would give dirty looks if appellant even talked to Mr. Bradley. She said that
Ms. Bradford told her that, if she were white or blond, she too would be treated better.
According to appellant, Mr. Purdue was assigned to her facility in December 2001 and at
that time he resumed making comments of a sexual nature. Appellant indicated that this
occurred on a consistent basis and Mr. Purdue’s comments caused more problems between her
and Ms. Bradford. In the presence of two other coworkers, Mr. Purdue reportedly said to
appellant that she should know a lot about the “69” position.
Postmaster Charles J. Quinn reviewed appellant’s statement and responded on
September 24, 2001. He indicated that he was unaware of any concerns appellant may have
raised regarding inappropriate comments being made to her in June 2000. Mr. Quinn explained
that Mr. Bradley, as station manager, had both the authority and responsibility to respond to
appellant’s accusations. Mr. Quinn also claimed not to have been aware of any problems
between appellant and either Ms. Bradford or Mr. Purdue. He reiterated that Mr. Bradley was
responsible in the first instance for correcting any personality or harassment problems.
Mr. Quinn also noted that he interviewed Mr. Purdue regarding the statements made about him
and he “vehemently denied” any such actions.
The relevant medical evidence included treatment records from Dr. Kyung S. Han, a
Board-certified psychiatrist, who initially diagnosed adjustment disorder with mixed emotion

1

Appellant last worked on January 27, 2001.

2

(ICD-9 309.28).2 Dr. Han later provided an additional diagnosis of employment-related posttraumatic stress disorder (PTSD). Dr. Raymond G. Mercier, a Board-certified psychiatrist,
conducted a fitness-for-duty examination on behalf of the employing establishment. In a
June 13, 2001 report, he diagnosed dysthymic disorder. Dr. Mercier explained that appellant’s
difficulties were primarily personal in nature and not a consequence of her employment.
The Office denied appellant’s claim by decision dated November 2, 2001. Appellant
subsequently requested a hearing, which was held on June 4, 2002. She testified about the
incidents of harassment she previously described in her September 7, 2001 statement. Appellant
reiterated the problems she had with Ms. Bradford and Mr. Purdue. She also identified
supervisors Bob Loren, Dwayne Cassell and Brian Couch as the individuals she heard making
sexual remarks about her on the workroom floor.
At the hearing, appellant submitted an August 7, 2001 deposition from Ms. Bradford.
Ms. Bradford testified that she and Mr. Bradley were involved in a 15-month sexual relationship
that ended in December 2000. She was dating Mr. Bradley at the time she asked him for an
assignment as a 204B. Ms. Bradford received the assignment, but her relationship with
Mr. Bradley deteriorated in December 2000 when he returned her to her regular letter carrier
duties. Ms. Bradford believed Mr. Bradley’s decision to return her to her regular duties was
based on personal rather than professional factors. She advised Mr. Quinn of the situation in
December 2000 and later filed an Equal Employment Opportunity (EEO) complaint.
With respect to her relationship with appellant, Ms. Bradford testified to “friction”
between them because she was jealous of the relationship between Mr. Bradley and appellant.3
According to Ms. Bradford, appellant was unaware that she and Mr. Bradley were romantically
involved. She testified that appellant constantly talked to her about Mr. Bradley and on one
occasion she just told appellant point blank that she thought appellant was in love with
Mr. Bradley because she talked about him so much. Ms. Bradford acknowledged questioning
appellant about her status as a 204B. She also testified that others suspected that there was a
relationship between Mr. Bradley and appellant, including Mr. Couch and Mr. Purdue.
Ms. Bradford that said she “heard several statements from Mr. Couch and Mr. Purdue that they
felt there was something going on with Mr. Bradley and appellant.” Their comments implied
that some sort of sex was going on between the two. One such remark was “Is [Leslie] in there
on her knees in Joe’s office?”
Mr. Bradley provided a June 26, 2002 statement. He confirmed that appellant had
spoken to him about several inappropriate remarks made by supervisors Cassell, Couch and
Loren. Mr. Bradley mentioned the “belly button” and “knee pads” remarks and he also noted
that the named supervisors commented that, “if you need [appellant] just look under
Mr. Bradley’s desk.” He brought the matter to Mr. Quinn’s attention and the two discussed
2

Dr. Han first examined appellant on February 15, 2001.

3

Ms. Bradford’s jealousy stemmed from the fact that appellant spent a fair amount of time with Mr. Bradley at
work. She testified that the way appellant interacted with Mr. Bradley it was as if she was the one having a
relationship with him. Whereas appellant rode in Mr. Bradley’s truck and had lunch with him on a regular basis,
Ms. Bradford had to be discrete about her involvement with Mr. Bradley.

3

appropriate corrective measures. Mr. Bradley also mentioned the parking lot altercation between
appellant and Ms. Bradford. He explained that, when he discussed the incident with
Ms. Bradford, she acknowledged questioning appellant about her 204B position, but denied
questioning her about any personal relationships. Mr. Bradley again spoke with Ms. Bradford in
October 2000 after appellant complained of ongoing harassment. He said he told Ms. Bradford
that the harassing comments and constant questioning about appellant’s personal relationships
had to stop. Ms. Bradford did not heed his warning and she immediately proceeded to verbally
attack appellant in the supervisor’s office. According to Mr. Bradley, appellant returned to his
office “visibly upset and crying.” When he confronted Ms. Bradford about this latest incident,
she reportedly hung her head and did not deny that the altercation had occurred. Mr. Bradley
said she assured him it would never happen again. With respect to Mr. Purdue’s alleged
remarks, Mr. Bradley noted that appellant took exception to the comment about her having had
one Bradley brother and now wanting the other one. Mr. Bradley also personally heard
Mr. Purdue’s remark about the “69” position and immediately counseled him about it. He stated
that several other employees heard Mr. Purdue’s “69” remark.
The hearing representative also received a May 6, 2002 report from Dr. Gerald A.
Shiener, a Board-certified psychiatrist, who diagnosed employment-related major depression
with features of PTSD.
In a decision dated August 26, 2002, the Office hearing representative affirmed the
November 2, 2001 decision denying appellant’s claim. This decision, however, was set aside by
the Board on April 1, 2004.4 Following remand, the hearing representative issued a May 22,
2006 decision affirming the Office’s November 2, 2001 denial. He found that appellant did not
establish any compensable employment factors.
LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless, does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or
specially assigned work duties or a requirement imposed by the employment, the disability is
deemed compensable. Disability is not compensable, however, when it results from factors such
4

Docket No. 03-349. The Director filed a motion to remand based on an incomplete record and the hearing
representative’s apparent failure to review Mr. Bradley’s June 26, 2002 statement. The record forwarded to the
Board did not include a copy of Ms. Bradford’s August 7, 2001 deposition.
5

See Kathleen D. Walker, 42 ECAB 603 (1991).

4

as an employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or hold a particular position.6 Perceptions and feelings alone are not
compensable. To establish entitlement to benefits, a claimant must establish a basis in fact for
the claim by supporting her allegations with probative and reliable evidence.7 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, the Office must base its decision on an analysis of the medical evidence.8
ANALYSIS
Appellant alleged that she heard at least four supervisors repeatedly remark about her
engaging in a sexual relationship with the station manager. The hearing representative
characterized these remarks as “gossip and innuendo” and found that they were noncompensable
because they “had nothing to do with [appellant’s] job duties as a mail carrier.” The Board
disagrees with the hearing representative’s finding that the supervisors’ remarks were
noncompensable.
Verbal altercations and difficult relationships with supervisors, when sufficiently detailed
and supported by the record, may constitute compensable factors of employment.9 Appellant
overheard several supervisors remark about her and Mr. Bradley engaging in various sex acts.
These comments included her reportedly being up to Mr. Bradley’s “belly button” and wearing
“knee pads.” There were also remarks about appellant being on her knees in Mr. Bradley’s
office and under his desk. Mr. Purdue, in particular, was responsible for at least several
offensive remarks. According to appellant, he commented about her being familiar with the “69”
position and also remarked about her having had one Bradley brother and now wanting the other
one. Mr. Purdue did not submit a statement in response to these allegations, but he reportedly
denied any wrongdoing when questioned by Mr. Quinn.10 Both Mr. Bradley and Ms. Bradford
indicated that they heard Mr. Purdue make sexually suggestive remarks about appellant. The
hearing representative did not doubt that sexually suggestive comments were made about
appellant in the workplace.
But he incorrectly concluded that these remarks were
noncompensable because they concerned appellant’s “personal life” and had nothing to do with
her assigned duties. This proposition is untenable. One cannot condone workplace harassment
simply because the offensive remarks did not relate directly to the employee’s assigned duties.
Appellant has adequately documented that she was subjected to verbal abuse in the form of
sexually offensive remarks by a number of her supervisors. Therefore, she has established a
compensable factor of employment.
6

Lillian Cutler, 28 ECAB 125 (1976).

7

See Kathleen D. Walker, 42 ECAB 603 (1991). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299,
305 (1996).
8

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

9

Marguerite J. Toland, 52 ECAB 294, 298 (2001).

10

The Board questions Mr. Quinn’s veracity given the fact that he was fully aware of the Bradford-Bradley
relationship, but failed to disclose this material fact in his September 24, 2001 statement.

5

The Board further finds that appellant was harassed at work by Ms. Bradford.11 The
hearing representative did not take issue with whether the harassment occurred as alleged.12 He
merely dismissed Ms. Bradford’s probing inquiries into appellant’s personal life as
noncompensable. Once again, the hearing representative reasoned that Ms. Bradford’s
suspicions of a personal relationship between appellant and Mr. Bradley did not relate to
appellant’s employment duties.13 The fact that Ms. Bradford chose to repeatedly question
appellant over an issue that is inherently personal does not make the workplace events any less
compensable. Accordingly, the Board finds that appellant established that Ms. Bradford
repeatedly harassed her while at work.
The hearing representative’s May 22, 2006 decision will be modified to reflect the
Board’s finding that appellant established two compensable employment factors; that she was
subjected to verbal abuse and harassment from supervisors, including Mr. Purdue and she was
repeatedly harassed by Ms. Bradford. Because the Office previously found no compensable
factors established, it did not review the medical evidence of record. The case will be remanded
to the Office for further development as it deems necessary followed by the issuance of an
appropriate de novo decision on the merits.
CONCLUSION
The Board finds that the case is not in posture for decision.

11

For harassment to give rise to a compensable disability there must be evidence that harassment occurred.
Donna J. DiBernardo, 47 ECAB 700, 703 (1996). A claimant’s mere perception of harassment is not compensable.
Id. The allegations of harassment must be substantiated by reliable and probative evidence. Joel Parker, Sr.,
43 ECAB 220, 225 (1991).
12

Mr. Bradley noted that he spoke with Ms. Bradford on more than one occasion about her behavior towards
appellant.
13

The irony of the situation is that Ms. Bradford projected her own questionable conduct on appellant. It was she,
and not appellant, who was engaged in an arguably unprofessional workplace romance with Mr. Bradley and she
was admittedly jealous of appellant’s work relationship with Mr. Bradley.

6

ORDER
IT IS HEREBY ORDERED THAT the May 22, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed as modified and the case is remanded for further
action consistent with this decision.
Issued: January 30, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

